APARTMENT ASSOCIATION OF NORTH CAROLINA RESIDENTIAL LEASE AGREEMENT Name of LESSOR (Owner): Colonial Grand @ Huntersville Address of Lessor: 14241 Tribute Place Drive All sums paid to Lessor by Resident shall be made payable to (if different than name of LESSOR): CG AT Huntersville Name(s) of LESSEE(S) - (Full Legal Name(s): 1.Sharon Garman 3.Valerie Garman 4. If this Agreement is executed by more than one Lessee, each Lessee shall be Jointly and severally liable (i.e , each Lessee will be fully responsible) for compliance of all the terms and conditions contained herein. AUTHORIZED OCCUPANTS (Check box for those with key access): NameAge As used in this Agreement, the term 'Resident' refers to all Lessee(s) listed above Resident shall be fully responsible for the acts al the Authorized Occu­pants, and should any Authorized Occupant breath any term or condition of this Agreement, Resident shall be in default of this Agreement (see Paragraph MI 1(B) ADDRESS & TERM ADDRESS OF LEASED PROPERTY (street, unit, city, state, zip code): 14241 Tribute Place Drive 4#106, Huntersville,NC 28078 In consideration of the promises and agreements contained in this Agreement Lessor agrees to [ease to Resident the above-described real property which shall hereinafter be referred to as the "Premises.° BEGINNING DATE OF LEASE TERM:7-15-2009 ENDING DATE OF LEASE TERM:01/14/2010 1(C) RENT: BASE MONTHLY RENT: ADDITIONAL MONTHLY RENTS: (If any, describe form of rents below) Colonial Cable Vision MONTHLY RENT SUBTOTAL: Monthly Concession/Discount?xYes q No If Yes discount per month: TOTAL MONTHLY RENT: (Equal to Base Monthly Rent Plus Additional Monthly Rents Minus Discounts, if any) LATE FEES PER MONTH:44.51 (Equal to 5% of the Total Monthly Rent, if rent paid after 5th . of month, if rent is subsidized by a government entity, Late Fees will be $15.00 or 5% of the Resident's share of the monthly rent, whichever Is higher) PRORATED RENT FOR FIRST MONTH OF LEASE TERM:488.16 (Equal to Total Monthly Rent divided by total number of calendar days in 1st month of term multiplied by number of calendar days remaining in 1st month of term). 1.Summary of key terms of this lease agreement (“Agreement”): The following information (“Paragraph 1” and subparts) is provided strictly for informational purposes and is intended to be construed contextually with the other terms and conditions of this Agreement. 1(D) Renter’s Insurance. Resident DOES DOES NOT have a renter’s insurance policy in effect for their tenancy at the Premises Resident agrees that Lessor is not respon­sible for damages to Resident's personal property See Paragraph 19(A) far details 1(E) Refundable Deposits SECURITY DEPOSIT:$0.00 PET DEPOSITS: Amount per pet: $ Number of pets: TOTAL OF PET DEPOSITS:$ ADDITIONAL DEPOSIT: Many describe below) $ TOTAL OF ALL DEPOSITS:$0.00 Name and Address of Financial institution Where Deposits Are Held: Wachovia 1(F) UTILITIES: UTILITIES & SERVICES TO BE PAID BY LESSOR (only if checked by Lessor): qWATER qGAS q ELECTRICITY Resident Understands and agrees that all utilities not check will be paid by Resident If not provided by Lessor, Resident the Premises. In the event that payments for any utilities are not agrees to obtain electric, water, sewer, and garbage service for made when due-with the exception of submetered water and Resident understands and agrees that all utilities not checked sewer servicesit shall be considered a material breach of this q SEWERAgreement for which Lessor may immediately declare Resident q GARBAGEto be in default of this Agreement. Unless supplied by Lessor and Lessor acts with gross negligence regarding same, Lessor E GABLE TVis not liable for failure to supply electric, water or sewer, nor for any damage resulting from an interruption or malfunction in qTELEPHONE service or any utility due to any cause qINTERNETResident Initials: WATER AND/OR SEWER SUBMETERING: Are water/sewer services submetered? x Yes q No If water and/or sewer services are submetered, Resident will be charged for water and/or sewer service based on Resident's metered consumption of water which shall be determined by metered measurement of all water consumed In such an event, Resident shall receive, and shall pay, monthly bills for Resident's usage of water and/or sewer services at the Premises from a water and/or sewer services provider See Paragraphs 2(G) and 35 of this Agreement for additional information Name and address of water or sewer services provider ("Provider"): AUM 4arrison Blvd Ste 503Hillside IL 1(G) MISCELLANEOUS FEES/CHARGES ADMINISTRATIVE FEE, if any (see Paragraph35 (F)]:$ 100.00 ANNUAL RATE OF INTEREST if any [see Paragraph 35(G)]: 2. LEASE TERM, RENT, AND CONCESSIONS A. Term of Agreement: The term of this Agreement shall begin and end on the dates set forth in Paragraph 1(5). The term of this Agreement will be automatically renewed on a month-to-month basis unless either: (1)either party provides the other party with a written notice oftermination at least 60 days prior to the end of the initial rental term or at least 30 days prior to the end of any month-to-month term, OR (2)Lessor provides Resident with a written notice at least 90 days prior to the end of the initial term that any renewal shall be at a different stated monthly rent ("new monthly rent"), AND Resident, within ten (10) days after receipt of such notice, provides Lessor with a written notice of termination effective at the end of the term. However, should Resident fail to provide Lessor with such notice, the term of this Agreement will be automatically renewed on a month-to-month basis at the new monthly rent Any notice of termination shall be effective on the last day of the initial rental term or on the last day of the next successive renewal term after the required notice period if the initial term has expired. If the term of this Agreement is renewed on a month to-month basis, such renewal shall be subject to the same terms and conditions of this Agreement with the sole exception being that Resident shall pay the new monthly rent if Lessor follows option (2) and Resident does not subsequently provide the notice of termination within ten (10) days of Lessor's notice,. AANC, Revised August 2006Page 1 of 7092820070319001 B.Rent: Resident agrees to pay the prorated amount of rent calculated and listed in
